Citation Nr: 0430816	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma of tooth number three, with residual tooth extraction, 
for compensation purposes.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

At a local hearing held before a Decision Review Officer 
(DRO) at the RO in March 2004, the veteran was advised that 
the RO had evaluated his April 1997 claim only for purposes 
of entitlement to compensation benefits as a result of dental 
trauma in service.  The DRO specifically advised the veteran 
at this hearing that if he desired dental treatment, he 
needed to file a separate claim through a VA hospital.  A 
review of the record reveals that the veteran did file a 
claim for dental treatment at a VA hospital in April 2004.  
In June 2004, the RO released a rating decision that denied 
the veteran entitlement to this treatment.  The record does 
not show that the veteran appealed this decision, but does 
indicate that in June 2004, the RO awarded him a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), which also renders 
him eligible for any needed dental treatment through VA.  See 
38 C.F.R. § 17.161(h) (2003).

The matter on appeal is therefore again limited to a 
determination of whether the veteran is entitled to 
compensation benefits for the residuals of dental trauma of 
tooth number three.


FINDING OF FACT

The veteran does not have a dental condition resulting from a 
combat wound or other in-service dental trauma.




CONCLUSION OF LAW

Service connection for the residuals of dental trauma of 
tooth number three, with residual extraction, for 
compensation purposes, is not warranted.  38 U.S.C.A. § 1110 
(West. 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are generally 
applicable to claims like the one now before the Board. 

In this case, the Board observes that the veteran was 
appropriately notified in the RO's December 2002 
determination, the February 2003 statement of the case, and 
in the April 2004 supplemental statement of the case, as to 
the laws and regulations governing entitlement to the 
benefits sought, the evidence considered, and the reasons for 
the RO's determination.  The RO also sent the veteran a 
letter in October 2001 that, in addition to other information 
relevant to his claim, advised him of the delegation of 
responsibility between the veteran and VA in developing and 
obtaining evidence in support of his claim.  The veteran was 
further informed by the RO, however, that the law precludes 
the award of these benefits to him, and that the law (and not 
the facts) governs the outcome of his claim.  Moreover, the 
facts relevant to a proper evaluation of this claim are not 
in dispute.  The veteran's arguments in favor of entitlement 
to benefits do not comport with governing law and 
regulations, and do not contradict any of the facts relied 
upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed to adjudicate the merits of the 
claim. 

Applicable Law

As with any disorder, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Moreover, service connection may 
be granted for dental disease, or for injury of individual 
teeth or periodontal tissues shown to have been incurred in 
or aggravated by service.  38 C.F.R. § 3.381(b).  At the same 
time, however, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2003).  See 38 C.F.R. § 
3.381(a).  In addition, for each such noncompensable service-
connected dental condition, a determination will be made as 
to whether it is due to combat wounds or other service 
trauma.  If so, the veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  See 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 3.381 (1999).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment.  See 64 Fed. Reg. 30,392-30,393 
(1999).  In applying the rating criteria to this case, the 
Board notes that 38 C.F.R. § 3.149 (1998) was removed and 
reserved with the June 1999 regulatory change.  There was, 
however, no regulatory change concerning the prior 
determination that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease (pyorrhea) are not disabling conditions under VA law.  
See 38 C.F.R. § 3.381.

VA law provides that service connection of dental conditions 
will be established as follows: 

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter. 

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in the line of duty during active 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service:
(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service.
(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.
(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.
(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.
(6) Teeth noted as missing at entry will not be service-
connected, regardless of treatment during service.

(e) The following will not be considered service-connected 
for treatment purposes: 
(1) calculus;
(2) acute periodontal disease;
(3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service. 


See 38 C.F.R. § 3.381.

Current regulations also provide for various categories of 
eligibility for VA outpatient dental treatment.  Class I 
eligibility pertains to veterans who have a compensable 
service-connected dental condition.  See 38 C.F.R. § 4.150 
(2003).   Class II eligibility extends to one-time correction 
of noncompensable service-connected dental conditions.  Class 
III eligibility extends to veterans who have a dental 
condition which is professionally determined to be associated 
with and aggravating an established service-connected 
disability.  Other categories of eligibility include: 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class IIa); 
former prisoners of war for less than 90 days (Class IIb); 
veterans who have service-connected disabilities rated at 100 
percent (Class IV); certain Chapter 31 vocational 
rehabilitation trainees (Class V); and those veterans with 
dental conditions which are clinically determined to be 
complicating a medical condition currently being treated by 
VA (Class VI).  See 38 C.F.R. § 17.161.  VA's Office of 
General Counsel has stated that the term "service trauma" 
excludes the intended effects of treatment provided during a 
veteran's service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Analysis

The veteran claims service connection for the residuals of 
dental trauma of tooth number three, with residual 
extraction, for purposes of receipt of VA compensation 
benefits.  In support of his claim, he asserts that during 
his period of basic training, the base dentist broke off a 
piece of a dental instrument in the root of one of his teeth 
during treatment, which eventually led to the need to have 
his number three tooth extracted in June 2000.  

The veteran's service medical records show no indication that 
he experienced any dental trauma during active service.  At 
the time of his entry examination in August 1972, he reported 
a history of cavities to the service physician, who noted 
that the veteran's teeth were acceptable for entry into 
active service.  At the time of the veteran's discharge 
examination in October 1974, his teeth numbered 12, 17, 29, 
and 32 were noted to be missing.  His teeth numbered nine, 
10, 18, and 31 were noted to be restorable carious teeth.  
The veteran has also provided a copy of a November 1973 
treatment record, which he identifies as a service medical 
record pertaining to tooth number three.  This record 
describes an October 1973 resection of the M-B root, with 
placement of a reverse amalgam filling, in an unidentified 
tooth. 

The claims file includes VA and private dental records that 
document the veteran's dental treatment after service.  A 
note from a private dentist advised that he evaluated the 
veteran in early June 2000, and found that tooth number three 
was unrestorable and needed to be removed.  VA medical 
records then show that later in June 2000, the number three 
tooth was extracted because of a root fracture.  These 
records also stated that the missing tooth was replaceable.  
At his March 2004 hearing before the DRO, the veteran 
acknowledged that the missing tooth could be replaced, but 
indicated that he had not yet undergone any restorative 
procedure.  Other dental treatment and filling repairs are 
shown in VA clinical records, mainly pertaining to other 
teeth.

The Board finds that the record shows no evidence of combat 
or other in-service dental trauma.  Although the veteran 
presented an apparent service medical notation of an October 
1973 procedure upon an unidentified tooth, the Board does not 
accept this on its own as an indication of trauma, and per 
VAOPGCPREC 5-97, the intended effects of treatment alone are 
not to be labeled as service trauma (and this record appears 
to indicate regular treatment with intended effects).  
Moreover, this procedure occurred during the veteran's 
regular active service, and not during basic training after 
his entry in November 1972 (the period he has identified as 
the time of an injury to his tooth root during treatment).  
Further, there is also no evidence of any ancillary in-
service injury or residual impact involving the palate, the 
jaw, or other bone or muscles of the mouth.  

As previously indicated, eligibility for dental outpatient 
treatment has now been authorized because of the veteran's 
June 2004 award of TDIU.  38 C.F.R. § 17.161(h).  While 
service connection may be established for treatment purposes, 
the applicable regulations clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  Here, the medical 
evidence reveals that the veteran's extracted tooth number 
three is replaceable.
 
The question at issue is entitlement to compensation benefits 
based on claimed dental trauma.  Again, the regulations 
provide that "[t]reatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in [38 C.F.R.] § 17.161 of this chapter."  See 
38 C.F.R. § 3.381(a).  There is no evidence of combat or 
other dental trauma, and tooth number three is replaceable.  
As such, the Board is without legal authority under the 
governing regulations to grant service connection for 
purposes of an award of disability compensation benefits.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal must be denied.


ORDER

Entitlement to service connection for the residuals of dental 
trauma of tooth number three, with residual tooth extraction, 
for compensation purposes, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



